Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 06/29/2021. 
	Claims 1, 8, 9, 10, 17, 18, and 19 have been amended.
	Claims 1-20 are currently pending and have been rejected as follows. 

Response to Amendments
112 (b) rejection in the previous act is withdrawn in view of Applicant’s amendment 

Response to Arguments
Applicant’s 06/29/2021 amendment necessitated new grounds of rejection in this action.
Applicant’s prior art Arguments with respect to newly amended Claims 1, 10, 19 have been considered but is/are moot in view of the new grounds of rejection.  Examiner now relies on Kaltegaertner et al, US 20180039399 A1 teaching or suggesting:
	
	- “based on a determined property associated with the first node, where the determined property is also based on the obtained data, propagate the property of the first node to one or a combination of an ancestral node of the first node and a child node of the first node such that a property of the ancestral node and/or a property of the child node are updated based on the property of the first node” 
	(Kaltegaertner ¶ [0120] 5th - 6th sentences: In the context of data analysis graph: a root node is a top node in a graph; a child node and/or sub-node is a node that directly descends from a higher node; a parent node is the converse of a child; a child node has a dependency on a parent node; and a descendent is a node reachable by traversing from parent to child. A parent node may have one or more children.
	Kaltegaertner Fig.15B & ¶ [0161] 4th-5th, 7th sentences: Continuing with the example, node 1504A is immutable (and the other nodes as well); accordingly, if there is an update in node configuration corresponding to node 1504A the data analysis system 100 generates new node 1510 with the updated node configuration. A change child nodes propagated. Accordingly, the path of data analysis graph 1501B corresponding to nodes 1502, 1510, 1506B, and 1508B may be presented to the user, which provides the changes in node configurations corresponding to the original path 1502, 1504A, 1506A, and 1508A, but a new set of nodes have been generated where one of the nodes has the refreshed data. 
	Kaltegaertner ¶ [0170] 4th sentence: a node may include metadata that indicates the data source for its data set, such that when the data analysis system 100 determines and/or receives notifications that there has been an update to the data source, the data analysis system 100 may determine the corresponding affected nodes by identifying nodes that sourced data from the updated data source. 
	Kaltegaertner ¶ [0172] 3rd-7th sentences: In Fig.15B, the current node is node 1508B. The example data analysis system 100 identifies the current node from historical user interaction data based on metadata identifying a node as the currently selected node in a particular traversal of data analysis graph. The example data analysis system 100 further identifies the active path as one or more nodes based on a dependency of current node. Continuing with Fig.15B example, current node 1508B has dependencies on nodes 1506B, 1510, and 1502, which may be determined based on the links between nodes 1508B, 1506B, 1510, and 1502. Accordingly, in Fig.15B, the data analysis system 100 identifies the active path as nodes 1502, 1510, 1506B, and 1508B.
	Kaltegaertner Fig.15C & ¶ [0162] 2rd-4th, 6th sentences: The example data analysis graph 1501C may be similar to the example data analysis graph 1501B of Fig. 15B. For example, the example data analysis graph 1501C corresponds to the same data analysis graph 1501B but at a third time (such as T=2). Continuing with the example, the node 1506B is immutable (and the other nodes as well); accordingly, if there is a change to the node configuration corresponding to the node 1506B the data analysis system 100 generates a new node 1512 with the updated data. Accordingly, the path of the data analysis graph 1501C corresponding to nodes 1502, 1510, 1512, and 1508C may be presented to the user, which provides the changes in node configurations corresponding to the previous path 1502, 1510, 1506B, and 1508B. 
	Kaltegaertner ¶ [0163] 1st-6th sentences: With respect to Fig.15D, the data environment 1540 includes an example data analysis graph 1501D. The example data 
	Kaltegaertner ¶ [0172] last sentence: As another example in Fig.15D, current node is node 1514, which has dependencies on nodes 1508C, 1512, 1510, and 1502, and data analysis system 100 identifies active path as nodes 1502, 1510, 1512, 1508C, and 1514)

    PNG
    media_image1.png
    895
    963
    media_image1.png
    Greyscale

 Kaltegaertner Figs. 15A-15E in support of rejection arguments 
	- “wherein  a full path of the first node is stored as metadata in the first node, a full path of the ancestral node is stored as metadata in the ancestral node, and a full path of the child node is stored as metadata in the child node”
      
      (Kaltegaertner ¶ [0039] last sentence: the system may provide an option for the analyst to choose whether a data set should be saved with the full analysis path.
       Kaltegaertner ¶ [0036] 1st sentence: an all-paths tree view UI control may be displayed to present the user with all analysis paths explored for the current session.
       Kaltegaertner ¶ [0036] last sentence: data analyst may switch to all-paths tree view UI control, select a node from all-paths tree, and in response main data analysis workflow UI will re-display the associated data set query & data visualization of associated results.
       Kaltegaertner ¶ [0170] 4th sentence: a node may include metadata that indicates the data source for its data set, such that when the data analysis system 100 determines and/or receives notifications that there has been an update to the data source, the data analysis system 100 may determine the corresponding affected nodes by identifying nodes that sourced data from the updated data source. For example see
       Kaltegaertner ¶ [0172] 3rd-8th sentences: In Fig.15B current node is node 1508B. The example data analysis system 100 identifies the current node from the historical user interaction data based on metadata identifying a node as the currently selected node in a particular traversal of the data analysis graph. The example data analysis system 100 further identifies the active path as one or more nodes based on a dependency of the current node. Continuing with the example of Fig.15B, the current node 1508B has dependencies on nodes 1506B, 1510, and 1502, which determined based on the links (which can be directed) between nodes 1508B, 1506B, 1510, and 1502. Accordingly, in Fig.15B, the data analysis system 100 identifies the active path as nodes 1502, 1510, 1506B, and 1508B. As another example, in Fig.15D, the current node is node 1514, which has dependencies on nodes 1508C, 1512, 1510, and 1502, and the data analysis system 100 identifies the active path as nodes 1502, 1510, 1512, 1508C, and 1514. Also see MPEP2143.03 with respect to the limiting effect of an wherein limitation), “and” 
	

	- “wherein propagating the property is based on identifying the full paths of the first node, the ancestral node, and/or the child node”

	(Kaltegaertner ¶ [0036] 1st, 3rd sentences: an all-paths tree view UI control may be displayed to present the user with all analysis paths explored for the current session. The all-paths tree view UI control may include five nodes corresponding to three paths:
	Kaltegaertner ¶ [0039] 2nd, 5th sentences: the data query set may be saved such that the full analysis path taken to reach the particular data query set is saved as well, which can enable the analyst to re-explore the full path at a later time. The system may provide an option for the analyst to choose whether a data set should be saved with the full analysis path. For example ¶ [0161] 5th, 7th sentences: A change to node configuration result in duplicate node with child nodes propagated. Accordingly, the path of the data analysis graph 1501B corresponding to nodes 1502, 1510, 1506B, and 1508B may be presented to user, which provides the changes in node configurations corresponding to original path 1502, 1504A, 1506A, and 1508A, but a new set of nodes have been generated where one of the nodes has the refreshed data.
	Kaltegaertner ¶ [0072] last two sentences: An expanded or all-paths tree view UI control may then be displayed in response to user selection of an option presented in one of the data system user interfaces to view the expanded or all-paths tree. In other instances, depending on the depth and complexity of the analysis path, the tree view UI may be generated to display only a local portion of the analysis path, or include a zoom in/zoom out feature to allow the user to navigate the tree view and different analysis path
 Also see MPEP2143.03 with respect to the limiting effect of an wherein limitation).







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 1, 10, 19 are independent and have been amended to recite, among others:
	“based on a determined property associated with the first node, where the determined property is also based on the obtained data, propagate the property of the first node to one or a combination of an ancestral node of the first node and a child node of the first node such that a property of the ancestral node and/or a property of the child node are updated based on the property of the first node”, 
	“wherein a full path of the first node is stored as metadata in the first node, a full path of the ancestral node is stored as metadata in the ancestral node, and a full path of the child node is stored as metadata in the child node”, “and” 
	“wherein propagating the property is based on identifying the full paths of the first node, the ancestral node, and/or the child node”
	
	-> i. rendering each of said claims vague & indefinite because it is unclear if subsequently recited, respective expressions of “a property of the child node” / “the child node” following the respective expressions “property of the ancestral node” / “the ancestral node” are required by the claim as instructed by conjunction “and” in the grammatical construction “and/or”, or are optional as introduced by conjunction “or” in the grammatical construction “and/or”
	->ii. also rendering said claims vague and indefinite because it is unclear if subsequently recited “metadata in the child node” is the same or different “metadata” than antecedently recited “metadata in the ancestral node” and “metadata in the first node”
Claims 1, 10, 19 are recommended to be further amended, as an example only, to recite 
	“based on a determined property associated with the first node, where the determined property is also based on the obtained data, propagate the property of the first node to one or a combination of an ancestral node of the first node and a child node of the first node such that a property of the ancestral node or a property of the child node are updated based on the property of the first node”, 
	“wherein a full path of the first node, the ancestral node, or the child node is stored as metadata1 
	“wherein propagating the property is based on identifying the full paths of the first node, the ancestral node,  or the child node”

Claims 2-9 are rejected based on rejected parent independent Claim 1.
Claims 11-18 are rejected based on rejected parent independent Claim 10.
Claim 20 is rejected based on rejected parent Claim 19. 

Clarification and/or correction is/are required.









Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
	* Park et al, US 20190095517 A1 hereinafter Park in view of 
	* Kaltegaertner et al, US 20180039399 A1 hereinafter Kaltegaertner. As per,
Claims 1, 10, 19
Park teaches or suggests: 
	/ “A computer system configured to facilitate improved speed and efficiency by which the computer system responds to queries by utilizing a multi-database environment” (Park ¶ [0103] 2nd sentence, ¶ [0108] 2nd sentence, ¶ [0110] last sentence, 
¶ [0117] 2nd-4th sentences: timeseries storage214 &entity storage216 can be data storage internal to web services platform e.g. within memory or other on-site data storage local to location at which information technology IT data and operational technology OT data are collected. Timeseries storage 214 and entity storage 216 include remote database, cloud-based data hosting or other remote data storage. Timeseries storage 214 and entity storage 216 include remote data storage located off-site relative to location at which IT data and OT data are collected. Also per ¶ [0122] 1st sentence entity service uses IT data and/or OT data from multiple different data sources to update attributes of various entities. Also ¶ [0123] 4th, 7th sentences data rollups generated by timeseries service 228 provide efficient mechanism for applications 230 to query timeseries data to present data rollups quickly & efficiently. ¶ [0162] 2nd sentence: entity service is component of web services platform that processes incoming IT & OT data collected via software defined gateway. ¶ [0174] 2nd sentence: other example to quickly determine relationships and data process in which static data is selectively stored in a first data structure” (Park ¶ [0053] 2nd sentence, ¶ [0069]: static attribute identifies object of entity, such as record structure at ¶ [0161] last sentence. Also ¶ [0162] 8th sentence: the static attribute store the data. For example per ¶ [0162] 3rd sentence: static attribute include any unique identifier of object entity or characteristic of object entity that does not change over time (e.g. device ID, place address, room number). ¶ [0192] 3rd sentence at block 1310 transformation service 1108 may compare an identity static attribute from the data with identity static attributes of registered object entities to locate a data container for the internet of things - IoT device. ¶ [0156] last 2 sentences: static attributes describe a particular point and include a point name attribute (AI 201-1), a point type (analog input), unit of measure (Degrees F), and a data source e.g., Sensor 1) “and in which dynamic data is selectively stored in a (Park ¶ [0053] 2nd sentence, ¶ [0069]: dynamic attribute storing most recent value, further referred at ¶ [0161] last sentence as a record entity), “the first data (Park ¶ [0165] 4th sentence: if the data entity is linked to a dynamic attribute of an object entity, the static attribute of the data entity may include an identifier that is used to link to dynamic attribute of object entity. ¶ [0185] an example where management service 1106 determine that a data entity (AI 201-01) is linked to the dynamic attribute of Activity Tracker via an isLinked relational object. Here, management service automatically update the attribute data in the linked data entity. Further, if a linked data entity does not exist, management service 1106 can create a data entity (AI 201-01) and instance of isLinked relational object 1224 to store and link dynamic attribute of Activity Tracker therein. Thus processing/analytics for activity tracker 1202 may be automated. As another example, a most recent view attribute (or linked data entity) of a webpage object entity indicate the most recent time at which webpage was viewed. Management service 1106 can use the entity data from a related click tracking system object entity or web server object entity to determine when most recent view occurred and can automatically update the most recent view attribute (or linked data entity) of the webpage entity accordingly Similarly ¶ [0192] 6th - 8th sentences. Also ¶ [0162] 8th sentence noting another example , “the static data being data associated with a plurality of devices” (Park mid-¶ [0098] ≈ 5th-6th  sentences: IT data include internet of things - IoT device information (device locations, descriptions, device relationships), and/or other info provides context for data received by web services platform or describes entities managed by web services platform.  IT data is preexisting/static and can be provided to web services platform 102 as batch) “and the dynamic data being data dynamically generated by the plurality of devices” (Park ¶ [0021] 8th sentence operational technology-OT data describe dynamic states or conditions of physical devices, or spaces, the states or conditions being dynamic or changing at 2nd rate faster than first rate. ¶ [0044] transforming the dynamic states or conditions of space into dynamic attributes of smart entity. mid-¶ [0192] from entity graph or entity data, transformation service 1108 of entity service determine if a corresponding data entity exists based on relational objects (isLinked) for the IoT device to update a dynamic attribute from the data at block 1325) “said computer system comprising: one or more processors; and one or more computer-readable hardware storage devices having stored thereon computer-executable instructions that are executable by the one or more processors” (Park ¶ [0199]- ¶ [0205]) “to cause the computer system to at least” / 
(independent Claim 1 preamble)
	
	/ “A method, implemented at a computer system including one or more processors, for, facilitating improved speed and efficiency by which the computer system responds to queries by utilizing a multi-database environment” (Park ¶ [0103] 2nd sentence, ¶ [0108] 2nd sentence, ¶ [0110] last sentence, ¶ [0117] 2nd-4th sentences: timeseries storage214 &entity storage216 can be data storage internal to web services platform e.g. within memory or other on-site data storage local to location at which information technology IT data and operational technology OT data are collected. Timeseries storage 214 & entity storage 216 include remote database, cloud-based data hosting or other remote data storage. Timeseries storage 214 and entity storage 216 include remote data storage located off-site relative to location at which IT data and OT data are collected. Also per ¶ [0122] 1st sentence entity service uses IT data and/or OT data from multiple different data th, 7th sentences data rollups generated by timeseries service 228 provide efficient mechanism for applications 230 to query timeseries data to present data rollups quickly & efficiently. ¶ [0162] 2nd sentence: entity service is component of web services platform that processes incoming IT & OT data collected via software defined gateway. ¶ [0174] 2nd sentence: other example to quickly determine relationships and data process flow of Activity Tracker object entity 1202, without having to resort to analyst, engineer to create, index, manage entities using SQL) “in which static data is selectively stored in a first data structure” (Park ¶ [0053] 2nd sentence, ¶ [0069]: static attribute identifies object of entity, such as record structure at ¶ [0161] last sentence. Also ¶ [0162] 8th sentence: the static attribute store the data. For example per ¶ [0162] 3rd sentence: static attribute include any unique identifier of object entity or characteristic of object entity that does not change over time (e.g. device ID, place address, room number). ¶ [0192] 3rd sentence at block 1310 transformation service 1108 may compare an identity static attribute from the data with identity static attributes of registered object entities to locate a data container for the internet of things - IoT device. ¶ [0156] last 2 sentences: static attributes describe a particular point and include a point name attribute (AI 201-1), a point type (analog input), unit of measure (Degrees F), and a data source e.g., Sensor 1) “and in which dynamic data is selectively stored in a  (Park ¶ [0053] 2nd sentence, ¶ [0069]: dynamic attribute storing most recent value, further referred at ¶ [0161] last sentence as a record entity), “the first data (Park ¶ [0165] 4th sentence: if the data entity is linked to a dynamic attribute of an object entity, the static attribute of the data entity may include an identifier that is used to link to dynamic attribute of object entity. ¶ [0185] an example where management service 1106 determine that a data entity (AI 201-01) is linked to the dynamic attribute of Activity Tracker via an isLinked relational object. Here, management service automatically update the attribute data in the linked data entity. Further, if a linked data entity does not exist, management service 1106 can create a data entity (AI 201-01) and instance of isLinked relational object 1224 to store and link dynamic attribute of Activity Tracker therein. Thus processing/analytics for activity tracker th - 8th sentences. Park ¶ [0162] 8th sentence noting another example where a dynamic attribute of the object entity refer to a static attribute (e.g., identifier) of the linked data entity, which may store the data (e.g. value or information) of the dynamic attribute), “the static data being data associated with a plurality of devices” (Park mid-¶ [0098] ≈ 5th-6th  sentences: IT data include internet of things - IoT device information (device locations, descriptions, device relationships), and/or other info provides context for data received by web services platform or describes entities managed by web services platform.  IT data is preexisting/static and can be provided to web services platform 102 as batch), “and the dynamic data being data dynamically generated by the plurality of devices” (Park ¶ [0021] 8th sentence operational technology-OT data describe dynamic states or conditions of physical devices, or spaces, the states or conditions being dynamic or changing at 2nd rate faster than first rate. Park ¶ [0044] transforming the dynamic states or conditions of space into dynamic attributes of smart entity. Park mid-¶ [0192] from entity graph or entity data, transformation service 1108 of entity service determine if a corresponding data entity exists based on relational objects (isLinked) for the IoT device to update a dynamic attribute from the data at block 1325) the method comprising”: / 
(independent Claim 10 preamble)
	
      / “One or more hardware storage devices having stored thereon computer-executable instructions (Park mid-¶ [0199]) “that are executable by one or more processors of a computer system” (Park ¶[0106]-¶[0108], ¶[0199], ¶[0201] 1st sentence, ¶[0204]-[0205]) “to facilitate improved speed and efficiency by which the computer system responds to queries by utilizing a multi-database environment” (Park ¶ [0103] 2nd sentence, ¶ [0108] 2nd sentence, ¶ [0110] last sentence, ¶ [0117] 2nd-4th sentences: timeseries storage214 &entity storage216 can be data storage internal to web services platform e.g. within st sentence entity service uses IT data and/or OT data from multiple different data sources to update attributes of various entities. Also ¶ [0123] 4th, 7th sentences data rollups generated by timeseries service 228 provide efficient mechanism for applications 230 to query timeseries data to present data rollups quickly & efficiently. ¶ [0162] 2nd sentence: entity service is component of web services platform that processes incoming IT & OT data collected via software defined gateway. ¶ [0174] 2nd sentence: other example to quickly determine relationships and data process flow of Activity Tracker object entity 1202, without having to resort to analyst, engineer to create, index, manage entities using SQL) “in which static data is selectively stored in a first data structure” (Park ¶ [0053] 2nd sentence, ¶ [0069]: static attribute identifies object of entity, such as record structure at ¶ [0161] last sentence. Also ¶ [0162] 8th sentence: the static attribute store the data. For example per ¶ [0162] 3rd sentence: static attribute include any unique identifier of object entity or characteristic of object entity that does not change over time (e.g. device ID, place address, room number). ¶ [0192] 3rd sentence at block 1310 transformation service 1108 may compare an identity static attribute from the data with identity static attributes of registered object entities to locate a data container for the internet of things - IoT device. ¶ [0156] last 2 sentences: static attributes describe a particular point and include a point name attribute (AI 201-1), a point type (analog input), unit of measure (Degrees F), and a data source e.g., Sensor 1) “and in which dynamic data is selectively stored in a second data  (Park ¶ [0053] 2nd sentence, ¶ [0069]: dynamic attribute storing most recent value, further referred at ¶ [0161] last sentence as a record entity), “the first data (Park ¶ [0165] 4th sentence: if the data entity is linked to a dynamic attribute of an object entity, the static attribute of the data entity may include an identifier that is used to link to dynamic attribute of object entity. ¶ th - 8th sentences. Park ¶ [0162] 8th sentence noting another example where a dynamic attribute of the object entity refer to a static attribute (e.g., identifier) of the linked data entity, which may store the data (e.g., the value or information) of the dynamic attribute), the static data being data associated with a plurality of devices” (Park mid-¶ [0098] ≈ 5th-6th  sentences: IT data include internet of things - IoT device information (device locations, descriptions, device relationships), and/or other info provides context for data received by web services platform or describes entities managed by web services platform.  IT data is preexisting/static and can be provided to web services platform 102 as batch), “and the dynamic data being data dynamically generated by the plurality of devices” (Park ¶ [0021] 8th sentence operational technology-OT data describe dynamic states or conditions of physical devices, or spaces, the states or conditions being dynamic or changing at 2nd rate faster than first rate. Park ¶ [0044] transforming the dynamic states or conditions of space into dynamic attributes of smart entity. Park mid-¶ [0192] from entity graph or entity data, transformation service 1108 of entity service determine if a corresponding data entity exists based on relational objects (isLinked) for the IoT device to update a dynamic attribute from the data at block 1325), “the computer-executable instructions being executable to cause the computer system” “to at least” /
(independent Claim 19 preamble)

obtain data associated with a first device of a plurality of devices”; (Park ¶ [0134] 2nd sentence: Entity and object ingestion service 320 is configured to receive and handle incoming information technology-IT data. Specifically at [0156] 1st sentence Entity service 226 use incoming IT data to generate values for various static attributes of smart entities 1020. Per [0160] 2nd sentence: in inbound direction, incoming IT data from enterprise applications 1002 is ingested by software defined gateway 212 and converted into static & dynamic attributes of smart entities 1020 by entity service 226. ¶ [0012]: the operational technology- OT data include data samples collected from internet of things (IoT) devices comprising at least one of physical devices, sensors, actuators, electronics, etc.) 
(independent Claims 1, 10, 19 body)

	- “in response to determining some of the obtained data is some of the static data describing static characteristics of the first device, store said some of the static data in a first node of the first data (Park ¶ [0156] 1st sentence: entity service 226 use incoming information technology - IT data to generate values for various static attributes of smart entities 1020, stored at ¶ [0180] last sentence. For example per ¶ [0162] 3rd - 4th sentences: static attribute include any unique identifier that does not change over time (e.g. device ID) derived from information technology - IT data received via software defined gateway. Per ¶ [0162] 8th sentence the static attribute (e.g., identifier) of the linked data entity, store the identifying data (e.g., value or information) of the dynamic attribute. Specifically per ¶ [0156] 1st sentence: entity service uses incoming IT data to generate the values for various static attributes of smart entities 1020. For example ¶ [0156] last two sentences: static attributes describe a particular point (e.g. temperature point). For example static attributes of point entity 1024 include AI 201-1, point type (analog input), unit of measure (Degrees F), and data source Sensor 1)

	- “in response to determining some of the obtained data is some of the dynamic data generated by the first device, store said some of the dynamic data in the second data said some of the dynamic data in the second data said some of the static data in the first data said some of the dynamic data associated with the first device in the second data 
st sentence: entity service 226 use incoming operational technology - OT data to derive or generate values for dynamic attributes of smart entities 1020. 
       Park ¶ [0162] 7th - 8th sentences: the dynamic attribute of an object entity may be linked to a data entity such that the dynamic attribute refers to a static attribute (identifier) of the linked data entity, which may store the data (the value or info) of dynamic attribute. For example per ¶ [0192] 6th, 8th sentences: determine if corresponding data entity exists based on relational objects (e.g isLinked) for IoT device to update dynamic attribute from data at block 1325. If corresponding data entity exists, management service 1106 update the data entity corresponding to the dynamic attribute from the data at 1345. Park ¶ [0036] 3rd sentence: timeseries includes 1st attribute identifying 1st object entity and 2nd  attribute storing most recent value of dynamic variable associated with physical device)
(independent Claims 1, 10, 19 body)
	
	- “based on a received query requesting identification of the first device, provide access to said some of the dynamic data generated by the first device, wherein providing the access isPage 2 of 18Application No. 15/985,513 Amendment "A"Reply to Non-Final Office Action mailed March 18, 2020performed by first identifying the first device using a quick query executed against the first data said some of the dynamic data from within the second data 
          (Park ¶ [0165] 4th sentence: if the data entity is linked to a dynamic attribute of an object entity, the static attribute of the data entity may include an identifier that is used to link to the dynamic attribute of the object entity.
	Park ¶ [0162] last 4 sentences: the dynamic attribute of object entity may be linked to data entity. The dynamic attribute of the object entity may simply refer to location (data/ network address) or static attribute (identifier) of the linked data entity, which may store the data (e.g. value or info) of dynamic attribute. When a new data point is received for the object entity (e.g. new sample of OT data is received via software defined gateway 212), only linked data entity may be updated, while the object entity remains unchanged. Thus, resources that would be expended to update the object entity may be reduced.
	Park ¶ [0163] noting a different example where the linked data entity may be configured to be updated each time a new data point is received, whereas the corresponding dynamic attribute of the object entity may be configured to be updated less 
(independent Claims 1, 10, 19 body)
	
	- “based on actuation of a trigger, identify particular business logic associated with the trigger and associated with the first device”; 
	(Park Fig.14, Fig.15 step 1505 & ¶ [0194]-¶ [0197] with emphasis on ¶ [0197] 2nd-3rd sentences: the process starts and data includes abnormal measurement received from the first device at step 1505. Transformation service 1108 determines an identifier of the first device from the received data at block 1510);
(independent Claims 1, 10, 19 body)
	
          - “execute the business logic for a second device that is related to the first device, by using the obtained data associated with the first device as a parameter value for execution of the business logic for the second device”    
         (Park Fig.15 steps 1515->1520 & ¶ [0197] 4th - 5th sentences: transformation service 1108 identifies second device related to first device through relational objects associated with first device at block 1515. Transformation service 1108 invokes web service 1102 to retrieve measurement data from second device at block 1520. Park ¶ [0112] 1st sentence: each data sample is received with a timestamp indicating time at which the corresponding data value was measured or calculated); 
	
	- “perform a computing action based on a result of executing the business logic for the second device”	(Park Fig.15 steps 1525->1530& ¶ [0197] 6th-7th sentences: analytics service 224 analyzes the data from the first device and the second device at block 1525. Analytics service 224 provides a recommendation from the analysis of the data from each of the first device and the second device at block 1530, and the process ends). 

	Park ¶ [0161] last 2 sentences still teaches record structure and its underlining a hierarchical organization further depicted at Figs.12-14. Park ¶ [0209] goes as far to state that although the terms first, second, third, etc., may be used herein to describe various elements, components, regions, layers and/or sections, these elements, components, regions, layers and/or sections should not be limited by these terms. These terms are used to distinguish one element, component, region, layer or section from another element, component, region, layer or section. Thus, a first element, component, region, layer or section described below could be termed a second element, component, region, layer or section, without departing from the spirit and scope of the present disclosure.

Park thus might suggests, but do not explicitly recite to anticipate, additional  
	“…data structure…” as recited throughout the claims. 

Park also does not explicitly recite the newly amended limitations of: 
	- “based on a determined property associated with the first node, where the determined property is also based on the obtained data, propagate the property of the first node to one or a combination of an ancestral node of the first node and a child node of the first node such that a property of the ancestral node and/or a property of the child node are updated based on the property of the first node” 
	- “wherein  a full path of the first node is stored as metadata in the first node, a full path of the ancestral node is stored as metadata in the ancestral node, and a full path of the child node is stored as metadata in the child node”
	- “wherein propagating the property is based on identifying the full paths of the first node, the ancestral node, and/or the child node” as claimed. 

* However *

	Kaltegaertner in analogous art of logic execution on relational entities, remedies such lapse by explaining, teaching or suggesting multiple 
	- “…data structure…”  
	(Kaltegaertner ¶ [0117] 1st, 4th sentences: A data analysis graph may correspond to a data structure that represents the interactive data analysis user interfaces of the data 
	Kaltegaertner ¶ [0120] 1st - 9th sentences: Data Analysis Graph: Any data structure including one or more nodes that correspond to workflow user interfaces. Two or more nodes in the data structure may be connected and/or linked. One example data analysis graph is a tree data structure. In some embodiments, an example data analysis graph has two or more parent nodes. In the context of a data analysis graph: a root node is a top node in a graph; a child node and/or sub-node is a node that directly descends from a higher node; a parent node is the converse of a child; a child node has a dependency on a parent node; and a descendent is a node reachable by traversing from parent to child. A parent node may have one or more children. In some embodiments, an example data analysis graph is a directed graph and/or a directed acyclic graph. As described herein, the data structure can be visually represented in a user interface as a workflow. Further, the example data structure includes data representing user interactions with the workflow user interfaces and/or the data sets of the user interfaces.
	Kaltegaertner ¶ [0121] 1st sentence: Node (Data Node): Any data structure representation of user interactions with the user interfaces described herein and/or the data sets of the user interfaces. Kaltegaertner ¶ [0159] 4th sentence: As described herein, the nodes 1502, 1504, 1506A, and 1508A are data structure representations of the user interactions and/or the data sets of the user interfaces described herein, such as any of the user interfaces described with reference to Figs.1A-1M and/or 7-12.
	Kaltegaertner ¶ [0166] 2nd - 4th sentences: the use of graphs and nodes for data analysis may enable efficient addition to existing data structures without endangering current functionality. The existing data structures and schemas for the graph models described herein can be highly flexible. For example, new node types and relationships can be added to existing graph data structures)





Kaltegaertner remedies the primary reference by teaching or suggesting newly amended: 
	
	- “based on a determined property associated with the first node, where the determined property is also based on the obtained data, propagate the property of the first node to one or a combination of an ancestral node of the first node and a child node of the first node such that a property of the ancestral node and/or a property of the child node are updated based on the property of the first node” 
	
	(Kaltegaertner ¶ [0120] 5th - 6th sentences: In the context of data analysis graph: a root node is a top node in a graph; a child node and/or sub-node is a node that directly descends from a higher node; a parent node is the converse of a child; a child node has a dependency on a parent node; and a descendent is a node reachable by traversing from parent to child. A parent node may have one or more children.
	Kaltegaertner Fig.15B and ¶ [0161] 4th-5th 7th sentences: Continuing with the example, node 1504A is immutable (and the other nodes as well); accordingly, if there is an update in node configuration corresponding to node 1504A the data analysis system 100 generates new node 1510 with the updated node configuration. A change to the node configuration can result in a duplicate node with child nodes propagated. Accordingly, the path of data analysis graph 1501B corresponding to nodes 1502, 1510, 1506B, and 1508B may be presented to the user, which provides the changes in node configurations corresponding to the original path 1502, 1504A, 1506A, and 1508A, but a new set of nodes have been generated where one of the nodes has the refreshed data. 
	Kaltegaertner ¶ [0170] 4th sentence: a node may include metadata that indicates the data source for its data set, such that when the data analysis system 100 determines and/or receives notifications that there has been an update to the data source, the data analysis system 100 may determine the corresponding affected nodes by identifying nodes that sourced data from the updated data source. 
	Kaltegaertner ¶ [0172] 3rd-7th sentences: In Fig.15B, the current node is node 1508B. The example data analysis system 100 identifies the current node from historical user interaction data based on metadata identifying a node as the currently selected node in a particular traversal of data analysis graph. The example data analysis system 100 
	Kaltegaertner Fig.15C & ¶ [0162] 2rd-4th, 6th sentences: The example data analysis graph 1501C may be similar to the example data analysis graph 1501B of Fig. 15B. For example, the example data analysis graph 1501C corresponds to the same data analysis graph 1501B but at a third time (such as T=2). Continuing with the example, the node 1506B is immutable (and the other nodes as well); accordingly, if there is a change to the node configuration corresponding to the node 1506B the data analysis system 100 generates a new node 1512 with the updated data. Accordingly, the path of the data analysis graph 1501C corresponding to nodes 1502, 1510, 1512, and 1508C may be presented to the user, which provides the changes in node configurations corresponding to the previous path 1502, 1510, 1506B, and 1508B. 
	Kaltegaertner ¶ [0163] 1st-6th sentences: With respect to Fig.15D, the data environment 1540 includes an example data analysis graph 1501D. The example data analysis graph 1501D may be similar to the example data analysis graph 1501C of Fig. 15C. For example, the example data analysis graph 1501D corresponds to the same data analysis graph 1501C but at a fourth time (such as T=3). Continuing with the example, a user may add a new visualization (or any available action or step in the data analysis system) to the active path. Accordingly, a new node 1514 corresponding to the new visualization is added to the data analysis graph 1501D. Moreover, FIG. 15D further illustrates that the data analysis system 100 identifies the current active path 1516 that includes nodes 1502, 1510, 1512, 1508C, and the new node 1514
	Kaltegaertner ¶ [0172] last sentence: As another example in Fig.15D, current node is node 1514, which has dependencies on nodes 1508C, 1512, 1510, and 1502, and data analysis system 100 identifies active path as nodes 1502, 1510, 1512, 1508C, and 1514)

    PNG
    media_image1.png
    895
    963
    media_image1.png
    Greyscale

Kaltegaertner Figs. 15A-E in support of rejection arguments
	
	- “wherein  a full path of the first node is stored as metadata in the first node, a full path of the ancestral node is stored as metadata in the ancestral node, and a full path of the child node is stored as metadata in the child node”
      (Kaltegaertner ¶ [0039] last sentence: the system may provide an option for the analyst to choose whether a data set should be saved with the full analysis path.
       Kaltegaertner ¶ [0036] 1st sentence: an all-paths tree view UI control may be displayed to present the user with all analysis paths explored for the current session.
       Kaltegaertner ¶ [0036] last sentence: data analyst may switch to all-paths tree view UI control, select a node from all-paths tree, and in response main data analysis workflow UI will re-display the associated data set query & data visualization of associated results.
th sentence: a node may include metadata that indicates the data source for its data set, such that when the data analysis system 100 determines and/or receives notifications that there has been an update to the data source, the data analysis system 100 may determine the corresponding affected nodes by identifying nodes that sourced data from the updated data source. For example see
       Kaltegaertner ¶ [0172] 3rd-8th sentences: In Fig.15B current node is node 1508B. The example data analysis system 100 identifies the current node from the historical user interaction data based on metadata identifying a node as the currently selected node in a particular traversal of the data analysis graph. The example data analysis system 100 further identifies the active path as one or more nodes based on a dependency of the current node. Continuing with the example of Fig.15B, the current node 1508B has dependencies on nodes 1506B, 1510, and 1502, which determined based on the links (which can be directed) between nodes 1508B, 1506B, 1510, and 1502. Accordingly, in Fig.15B, the data analysis system 100 identifies the active path as nodes 1502, 1510, 1506B, and 1508B. As another example, in Fig.15D, the current node is node 1514, which has dependencies on nodes 1508C, 1512, 1510, and 1502, and the data analysis system 100 identifies the active path as nodes 1502, 1510, 1512, 1508C, and 1514. Also see MPEP2143.03 with respect to the limiting effect of an wherein limitation), “and” 
	
	- “wherein propagating the property is based on identifying the full paths of the first node, the ancestral node, and/or the child node”
	(Kaltegaertner ¶ [0036] 1st, 3rd sentences: an all-paths tree view UI control may be displayed to present the user with all analysis paths explored for the current session. The all-paths tree view UI control may include five nodes corresponding to three paths:
	Kaltegaertner ¶ [0039] 2nd, 5th sentences: the data query set may be saved such that the full analysis path taken to reach the particular data query set is saved as well, which can enable the analyst to re-explore the full path at a later time. The system may provide an option for the analyst to choose whether a data set should be saved with the full analysis path. For example ¶ [0161] 5th, 7th sentences: A change to node configuration result in duplicate node with child nodes propagated. Accordingly, the path of the data analysis graph 1501B corresponding to nodes 1502, 1510, 1506B, and 1508B may be 
	Kaltegaertner ¶ [0072] last two sentences: An expanded or all-paths tree view UI control may then be displayed in response to user selection of an option presented in one of the data system user interfaces to view the expanded or all-paths tree. In other instances, depending on the depth and complexity of the analysis path, the tree view UI may be generated to display only a local portion of the analysis path, or include a zoom in/zoom out feature to allow the user to navigate the tree view and different analysis path
 Also see MPEP2143.03 with respect to the limiting effect of an wherein limitation).

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Park’s  ”system”/”method”/”hardware storage devices” to better clarify, explain, complementarily teach or at least suggest existence of additional “data structure” and to disclose the interdependencies between nodes, as recited above, in view of Kaltegaertner’s teachings above in order to provide highly dynamic and interactive data analysis user interfaces which enable data analysts to quickly and efficiently explore large volume data sources (Kaltegaertner Abstract, ¶ [0027] 1st sentence and MPEP 2143 G). In particular, Kaltegaertner would enable the data analyst to investigate large volumes of data over many different paths of analysis while maintaining detailed and retraceable steps taken by the data analyst over the course of an investigation, as captured via the data analyst's queries and user interaction with the user interfaces provided by the data analysis system (Kaltegaertner ¶ [0027] 2nd sentence & MPEP 2143 G). Kaltegaertner would further allow the user to analyze user selections and interactions with the data set query results and associated data visualizations and, based on those selections and interactions, determine what data the user is actually interested in, and translate the query into an efficient or optimized search query string (Kaltegaertner ¶ [0043] 2nd  sentence). Kaltegaertner would also provide temp tables mapped to different connections or users to facilitate efficient re-use of temp tables for the respective user's analysis workflow (Kaltegaertner ¶ [0044] 3rd sentence & MPEP 2143 G). Kaltegaertner would also allow for caching performed across multiple users, th sentence & MPEP 2143 G). Kaltegaertner would also provide efficient backtracking, using breadcrumbs and/or an undo/redo function, in a data analysis graph or path based on immutable nodes (for example, since every user interface selection is represented by a new versioned node, backtracking may be efficiently determined by following the data analysis graph and accessing previous versions of nodes and/or by following the current traversal within the data analysis graph) (Kaltegaertner ¶ [0117 3rd senetcne & MPEP 2143G). Kaltegaertner would also present the abridged data analysis graph thus providing an efficient view of the data analysis path (Kaltegaertner ¶ [0144] & MPEP 2143 G). Last but not least Kaltegaertner use of graphs and nodes for data analysis may enable efficient addition to existing data structures without endangering current functionality (Kaltegaertner ¶ [0166] 2nd sentence & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill, of one of ordinary skills in the art, as articulated by Park ¶ [0072], ¶ [0208] 2nd - 3rd sentences, ¶ [0211] 1st sentence, in view of  Kaltegaertner at ¶ [0114] 2nd sentence. 
	
	Alternatively the claimed invention can be viewed as a mere combination of old elements in similar field of endeavor dealing with logic execution on relational entities. In such combination each element would have merely performed the same analytical, relational, organizational, and storage related functions as it did separately. Thus one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Park in view of Kaltegaertner, the results of such combination, would have fitted together like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).









Claims 2, 11, 20 
Park / Kaltegaertner teaches all the limitations above. 
Park further teaches or suggest: 
	- “wherein the computing action comprises execution of new business logic”
         (Park teaches several examples as follows: 
	Park ¶ [0116] last 3 sentences: Software defined gateway 212 can use OT data to update the values of the attributes of various entities each time a new data sample or event is received. Similarly, software defined gateway 212 can use IT data to update the values of the attributes of various entities when the relationships between entities or other attributes indicated by the IT data changes. In other embodiments, entity attributes are updated by entity service 226 of platform services 220.
	Park ¶ [0119] 4th sentence: analytics service 224 generate a new fault detection timeseries with data values that indicate whether a fault was detected at each interval of the timeseries. Park ¶ [0123] 2nd sentence: timeseries service 228 aggregates predefined intervals of the raw timeseries data (e.g., quarter-hourly intervals, hourly intervals, daily intervals, monthly intervals, etc) to generate new derived timeseries of aggregated values.
          Park ¶ [0132] 4th sentence: device manager 302 is configured to update the smart entities when new IT data or OT data that affects the smart entities are received.
	Park ¶ [0135] 2nd-3rd sentences: determine whether IT data defines new entity relationships by comparing IT data with entity graph 328. If new entity relationships are detected, entity relationship updater 324 update entity relationships in entity graph 328)

Kaltegaertner also teaches or suggests:
	- “wherein the computing action comprises execution of new business logic”
	(Kaltegaertner ¶ [0045] last sentence: the data analysis system may provide users with the ability to define filters without visual feedback, and do so incrementally and intuitively as a logical next step in a workflow for filtering, triaging, linking, and so on.
	Kaltegaertner ¶ [0147] noting another example where the refresh control 1016 can override the logic that creates a new data set in the external data source(s) 172 corresponding to the resulting set of a path in a data analysis graph. In other words, a user can save the resulting set of a path in a data analysis graph to a new data set in the 
	Kaltegaertner ¶ [0189] 4th sentence: In another example, a user may specify conditional logic in the expression language, such as if a cell value equals value X, then perform some function). 
	Rationales to modify/combine Park / Kaltegaertner are above.  

Claims 3, 12
Park / Kaltegaertner teaches all the limitations above. 
Park further teaches: “wherein the computing action comprises an alert” 
	(Park ¶ [0101] 2nd sentence: OT data include timeseries data received from IoT devices 203 (e.g., sensor measurements, status indications, alerts, notifications, etc.
	 Park ¶ [0158] 2nd sentence similarly recites: OT data include timeseries data received from device management system 1010 (e.g., sensor measurements, status indications, alerts, notifications, etc. Park ¶ [0119], ¶ [0194], ¶ [0196]: fault alerts).

Kaltegaertner also teaches/ suggests: “wherein the computing action comprises an alert”
	(Kaltegaertner ¶ [0146] 7th sentence: Another feature of the example workspace is to provide a staleness alert 1016 that when selected by a user causes the data analysis system 100 to refresh the node, as described herein)
	Rationales to modify/combine Park / Kaltegaertner are above.  

Claims 4, 13 
Park / Kaltegaertner teaches all the limitations above. 
Park further teaches or suggests: 
	- “perform a business logic prioritization, and wherein executing the business logic is performed as a result of the business logic prioritization”
	(Park ¶ [0119] analytics service 224 use translated information technology - IT data and operational technology - OT data as inputs to various analytics (e.g. fault detection, energy consumption, web traffic, revenue, etc.) to derive analytic result from information technology - IT data and operational technology - OT data. Analytics service 224 can 
	Park ¶ [0194]: IoT device 2 relies on various other systems and devices in order to operate properly. Thus, while faulty measurement was detected with respect to IoT device 2, IoT device 2 itself may be operating properly. Thus to pin point the cause of the faulty measurement, the fault based application require additional info from various related IOT systems and devices (e.g. entity objects), as well as the zones and locations (e.g. entity objects) that the systems and devices are configured to serve, to properly determine or infer the cause of the faulty measurement. Other examples at ¶ [0195] - ¶ [0196]).  

Claims 5, 14
Park / Kaltegaertner teaches all the limitations above. 
Park further teaches or suggests: 
	- “perform a device prioritization, and wherein executing the business logic is performed as a result of the device prioritization” 
	(Park ¶ [0195] Referring to Fig.14, entity graph 1400 shows relationship between IoT device 2 and related entities via relational objects (e.g. Feeds, hasPoint, hasPart, Controls). Entity graph 1400 shows that entities related to IoT device 2 include a plurality of IoT systems 1-4, IoT device 1, zones 1 & 2, and locations 1 & 2. Further, relational objects indicate that IoT device 2 provides data point (hasPoint) to zone 1. Zone 1 is shown to service location 1 (hasPart), which is also serviced by zone 2 (hasPart). Zone 2 also services location 2 (hasPart), and is controlled by IoT system 4 (controls). IoT device 2 is shown to also provide a data point (hasPoint) to IoT system 2. IoT system 2 is shown to include IoT system 3 (hasPart), and feeds (Feeds) zone 1. Further, IoT system 2 is fed (Feeds) by IoT system 1, which receives data point (hasPoint) from IoT device 1

	Park ¶ [0197] noting yet another example of Fig.15 analyzing data from 2nd related device based on data from a 1st device, according to some embodiments. Referring to Fig. 15, the process starts and data including an abnormal measurement is received from a first device at block 1505. Transformation service 1108 determines an identifier of the first device from the received data at block 1510. Transformation service 1108 identifies a second device related to the first device through relational objects associated with the first device at block 1515. Transformation service 1108 invokes web service 1102 to retrieve measurement data from the 2nd device at block 1520. Analytics service 224 analyzes the data from the first device and the second device at block 1525. Analytics service 224 provides a recommendation from the analysis of the data from each of the first device and the second device at block 1530, and the process ends). 	 

Claims 6, 15 
Park / Kaltegaertner teaches all the limitations above. 
Park further teaches or suggests: 
	- “wherein the first data structure comprises a hierarchical graph”
              (Park ¶ [0169] last sentence: object entity (IoT device) may be represented by entity type or object, which generally describes how data corresponding to the entity will be structured and stored. Park ¶ [0098] 2nd sentence: IT data may include an entity graph that describes the relationships between spaces, equipment, and other entities (e.g., person A owns device B, device B controls device C, sensor D provides input to device C, person E is part of employee team F, floor G contains room C, etc. Park ¶ [0169] last two sentences: The relational objects may help to semantically define, for example, hierarchical or directed relationships between the entities (e.g., entity X controls entity Y, entity A feeds entity B, entity 1 is located in entity 2, and the like). For example, an object 
 

Kaltegaertner also teaches or suggests:
	- “wherein the first data structure comprises a hierarchical graph”
	(Kaltegaertner ¶ [0120] Data Analysis Graph: Any data structure including one or more nodes that correspond to workflow user interfaces. Two or more nodes in the data structure may be connected and/or linked. One example data analysis graph is a tree data structure. In some embodiments, an example data analysis graph has two or more parent nodes. In the context of a data analysis graph: a "root node" is a top node in a graph; a "child node" and/or "sub-node" is a node that directly descends from a higher node; a "parent node" is the converse of a child; a child node has a "dependency" on a parent node; and a "descendent" is a node reachable by traversing from parent to child. A parent node may have one or more children. In some embodiments, an example data analysis graph is a directed graph and/or a directed acyclic graph. As described herein, the data structure can be visually represented in a user interface as a workflow. Further, the example data structure includes data representing user interactions with the workflow user interfaces and/or the data sets of the user interfaces. The terms "data analysis graph," "graph," "computer graph," and "tree view" may be used interchangeably and/or synonymously in the present disclosure. A data analysis graph may include two or more connected data analysis graphs. An abridged data analysis graph corresponds to a 
	Rationales to modify/combine Park / Kaltegaertner are above. 

Claims 7, 16
Park / Kaltegaertner teaches all the limitations above. 
Park further teaches or suggests: 
	- “wherein the second device comprises a parent node of the first device”
	(Park ¶ [0167] hasPart defines what relationship is of listed entities, and the order of listed entities or data fields of relational object specifies which entity is part of the other. 
	 Park Fig. 14 and ¶ [0195] entity graph 1400 shows that IoT device 2 include a plurality of IoT systems 1-4, IoT device 1.
	 Park Fig.12 and ¶ [0098] 2nd sentence: noting person A owns device B, device B controls device C, sensor D provides input to device C, person E is part of employee team F, floor G contains room C, etc.).
      
Claims 8, 17
Park / Kaltegaertner teaches all the limitations above. 
Park further teaches or suggests: 
	- “wherein the first entity comprises a first device of the hierarchical graph and the business logic is associated with each node of the hierarchical graph that is related to the particular node” (Park Fig.14&[0195]: entity graph 1400 shows that entities related to IoT device 2 include IoT systems 1-4, IoT device 1, zones 1& 2, and locations 1 & 2. Further relational objects indicate that IoT device 2 provides data point (hasPoint) to zone 1. Zone 1 is shown to service location 1 (hasPart), which is also serviced by zone 2 (hasPart). Zone 2 also services location 2 (hasPart), and is controlled by IoT system 4 (controls). IoT device 2 is shown to also provide data point (hasPoint) to IoT system 2. IoT system 2 is shown to include IoT system 3 (hasPart), and feeds (Feeds) zone 1. IoT system 2 is nd sentence: device B controls device C, sensor D provides input to device C).
--------------------------------------------------------------------------------------------------------------
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
       * Park / Kaltegaertner as applied to respective claims 8, 17 above, and in further view of
       * Boothroyd; Christopher Craig US 20100318558 A1 hereinafter Boothroyd. As per:
Claims 9, 18 
Park / Kaltegaertner teaches all the limitations above. 

Kaltegaertner goes as far to state at ¶ [0072] last sentence that: depending on the depth and complexity of the analysis path, the tree view UI may be generated to display only a local portion of the analysis path, or include a zoom in/zoom out feature to allow the user to navigate the tree view and different analysis path.
* However *
Park / Kaltegaertner as a combination does not explicitly recite:
	- “wherein the business logic includes a depth limit that defines a distance from the particular node at which the business logic applies” as claimed. 

Boothroyd in analogous art of relational manipulation of objects teaches or suggests:
	- “wherein the business logic includes a depth limit that defines a distance from the particular node at which the business logic applies”
	(Boothroyd ¶ [0081] 3rd, 5th sentences: For the convenience of viewing the graph, one may want to limit the depth of nodes branching from the primary node to 1 Degree as shown in Fig. 30, or 2 Degrees, as shown in Fig. 31).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Park / Kaltegaertner “system” / “method” / “hardware storage devices” to include “wherein the business logic includes a depth limit that defines a distance from the first node at which the business logic applies” in further view of Boothroyd in order to provide tolls that would allow the average person to interact with semantically organized Information in such as fashion that they would not require Boothroyd at ¶ [0113]. 
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar relational manipulation of objects field of endeavor. Such objects correspond to tangible elements and in such combination each element merely would have performed the same organizational and analytical data functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Park / Kaltegaertner in further view of Boothroyd, the results of the combination, would have fitted together, like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).











Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
	* US 20100144383 A1 reciting at ¶ [0227] 2nd - 6th sentences: As described hereinabove, path information is appended to a datagram as it travels inbound towards a gateway. This inbound path information is used to generate an outbound full path and store the UID of each node along this full path within a network header. An outbound datagram can thus be identified by the use of a FULL_PATH option within a network header, and a final destination which is not a known gateway. When a node receives an outbound datagram, the node removes its own UID from the full path and then forwards the datagram to the node corresponding to the next UID in the full path. If this forwarding fails, the node retries three times, unless a negative acknowledgment is received that informs the forwarding node that the datagram cannot be received.
	
	* US 20170132545 A1 reciting at ¶ [0060]: For example, consider a fictitious product called ProductX. In this example, the development group for ProductX is part of Division X of X Corp. Thus, the hierarchical structure for ProductX can be represented as: X Corp.fwdarw.Division X.fwdarw.Product X Group. Each node of this structure is known as an “area path”. In addition to a representation of this structure, AP controller 210 also maintains AP metadata related to this structure. For example, for each AP node in a particular AP hierarchy, the AP metadata typically includes at least the following information: ¶ [0061] ID: a unique identifier for this AP node in the AP hierarchy; ¶ [0062] ParentID: a unique identifier for the parent node of this AP node in the AP hierarchy; ¶ [0063] Name: the name of this AP; ¶ [0064] Path: the full path of this AP node in the AP hierarchy; ¶ [0065] Release: the release of the product to which this AP node corresponds;

	* US 20150067892 A1 reciting at ¶ [0122] The data storage module 712 mainly stores four types of data items: business pattern information items, digital content information items, business pattern key information items and channel vendor order lists. The business pattern information items are used to store and manage business patterns of digital contents; the digital content information items are used to store and manage meta data related to digital contents and digital content encryption information, such as names of digital contents, unique identifiers of digital contents, full paths of encrypted store and manage information of respective business nodes to which the business patterns of digital contents are distributed, distribution times, etc; the channel vendor order lists are mainly used to store sale orders of channel vendors for reconciliation and sharing.

	* US 9632877 B1 reciting at column 7 lines 55-59:  Such backup metadata includes names and locations (e.g., a full or relative file path that indicates a location) of backup image files stored in one or more storage devices controlled by media manager 150, such as storage device 155

	* US 20190095286 A1 reciting at  ¶ [0019] last sentence: Both of these techniques require that the back software 102 have the ability to record or modify the data or metadata on the source node 120 in order to effectively identify file changes. ¶ [0021] 1st - 3rd sentences: In order to maximize the speed in which an incremental backup can be performed, system 10 stores information about completed backups in a simple “FileList” 150. The FileList 150 is effectively a flat file that contains information entries 160 for each of the files 122 found in the last backup performed by the backup server 100 for a particular source node 120. The information entry 160 stored for each file 122 in the FileList 150 includes the full path of the file 162 in the file system 124 of the source node 120.

	* US 20100250551 A1  ¶ [0027] last sentence: Node list 13c stores path identifiers corresponding to full paths among the paths stored in path table 13a in association with the last node identifiers of the last nodes of the full paths in XML data inb.
	* US 20190095286 A1 reciting at ¶ [0021] 3rd sentence: The information entry 160 stored for each file 122 in the FileList 150 includes the full path of the file 162 in the file system 124 of the source node 120.

	* US 20160366224 A1 reciting at ¶ [0037] With embodiments, a producer job is a job that writes files in the big data distributed file system, and a consumer job reads from those files in the big data distributed file system. When a producer job writes files to the big data distributed file system, the producer job stores node group information that includes a full path file names for each of one or more files, along with the information 
	* US 20140112126 A1 reciting at ¶ [0022] Fig. 2 shows an example of message format for a known mesh network in which full path information is stored in each node;

	* US 20100269158 A1 reciting at ¶ [0076] In the example of Fig. 2, the full ancestry path 700 of each node is stored to an industry standard database field or object type known as a "varbinary". Once retrieved from the database, this object can then be accessed within the application as a raw byte array.

	* US 20180189316 A1 reciting at ¶ [0004] 4th sentence: While the one or more children nodes of the parent node are traversed: metadata associated with the parent node of the dataset stored in a local data store at the client computing device may be identified, when metadata associated with the one or more children nodes of the parent node requires an update, the metadata associated with the one or more children nodes stored in the local data store may be updated, and the updated metadata associated with the one or more children nodes may be applied to the one or more children nodes.
¶ [0017] 1st -2nd  sentences: In aspects, when updated metadata associated with the parent node is stored in the local data store at the client computing device, one or more children nodes of the parent node in the local data store may be updated with the updated metadata associated with the parent node. In this regard, the children nodes of the parent node may inherit the metadata changes that have occurred to the parent node at the client computing device (e.g., the metadata changes associated with the parent node are propagated to the children nodes in the hierarchical dataset)

	* US 20160291942 A1 teaching at ¶ [0097] last sentence: “The structure of the DDG may be examined directly using Breadth First Search or Depth First Search to limit pairwise comparisons to only pairs of nodes that branch out from a common ancestral dependency node” then at ¶ [0177] last sentence: “The compiler can find probable 
bottlenecks and performance hotspots before the program is run, and alert the 
programmer about these as possible optimization targets, and can estimate total 
runtime and per-node space requirements for a program, given a chosen 
parallelization strategy”.

	* US 20040024724 A1 teaching at ¶ [0160]: “Even if parallel processors could render the update operation tractable, the search limit is necessarily set to the depth of the deepest unmatched node” then at ¶ [0156]: “If the elimination of one or more specific terms causes one or more [.  . .] to become proper supersets, then warning message(s) may be issued to enable the user to reflect on the proposed change(s)”.   
	
	* US 5877766 A reciting at column 34 lines 28-32: “As an example of the operation of the routines discussed above, FIG. 30 illustrates an exemplary map display 640 generated with a root node display element 641 and a depth limit set at four” and at 
column 20 lines 57-63: “Duplicate node display elements may be distinguished via colors, icons, alphanumerics or other indications, e.g., to facilitate maintenance and "pruning" of a map display that later grows too unwieldy, and to alert an end user that he or she has previously visited this location”.
	
	* US 9875333 B1 at column 37 lines 10-26:  “In some embodiments, after all such violating GBA nodes are tried once, PBA process may be configured to examine the exhaustive PBA candidate effort list, and attempt PBA using user specified depth limit through each of the nodes in the list.  This N may determine the depth of the exhaustive PBA search space, and may be user controlled (e.g., 10,000).  PBA process may continue enumerating paths going through the node (and retime the path) until a violating PBA path is obtained.  However, it should be noted that this path may not necessarily be the worst retimed path.  The endeavor however is to obtain the best possible PBA path from the depth search for any given node.  PBA process may mark the node covered after getting this violating PBA path.  PBA process may be configured to provide a warning if, even after trying the exhaustive list, there are some nodes which remain uncovered and, for example, the final set of PBA violating paths does not cover those nodes”.	

	* Zhan et al, The full path to full-path indexing 16th USENIX Conference on File and Storage Technologies FAST 18, Feb 12-15, 2018
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 3624
	August 14th, 2021 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Based on interpretation as read in light of Original Specification ¶ [00042] 2nd sentence